Title: To George Washington from Charles Pinckney, 14 October 1792
From: Pinckney, Charles
To: Washington, George


(Private) 
Dear Sir.Charleston [S.C.] October 14: 1792  
I have the honour to inclose you copies of my dispatches by Captain Burroughs lest any accident should have happened to him—not having recieved any Express since the first, I am not able to add to my former communications on that subject.
As the four years for which I have been appointed to the office I hold will expire in December, and as by our Constitution I am ineligible and disqualified from serving for four years to come I embrace this opportunity of returning you my thanks for the polite attention I have recieved from you in my official situation and to assure you I shall ever retain a grateful sense of them. at the same time permit me to add that as my Education and pursuits have been entirely adapted to a public life, that whenever you may think proper to honour me with any appointment under the federal Government which I can with propriety accept considering the different situations I Have been in I shall with pleasure

accept it—Emoluments of Office are not, nor have ever been my aim, but I confess it always gives me pleasure to serve the Public—when I can do it with honour and with respect to the Appointments I have already held. If the entire confidence and approbation of my public conduct of the state I live in, may be a recommendation I think I may venture to say and I believe you know I fully possess it—I have said this much to you, because I am told you expect on occasions of this kind to be previously informed of the wishes of those whose situations or inclinations may lead or entitle them to look up to public appointments—but whether any proper Opportunity may offer or you should be disposed or not to gratify my wishes I hope your friendship will induce you to consider this communication as entirely confidential—I should not have made it, but I have been told that although my friend Colonel Laurens has mentioned me to you, & I believe some others have likewise done so, yet upon these occasions it is considered as more respectful that the parties themselves should signify their inclinations. I am with Respect & Attachment Yours truly

Charles Pinckney

